The sole question presented upon this appeal is whether the appellant is liable as a partner for a judgment obtained against himself and the defendants.
[1] This question is answered by an examination of written agreements signed by the appellant and the defendants. From them, it appears that the appellant *Page 75 
"is desirous of securing an interest in the profits to be derived from the manufacture and sale of said lantern," and that the appellant agreed to furnish a sum of money to be used in the manufacture, and the defendants agreed to proceed in the work and to give the appellant a proportionate share of stock in the corporation thereafter to be formed.
Subsequently, the appellant gave an option to the defendants to purchase "all his interest, partnership, or otherwise in and to and appertaining to the firm . . ."
According to these instruments, the parties formed a partnership, and the relation was not that of lender and borrower, or principal and agent.
The facts do not bring the instant case within the operation of the rule announced in State v. Walla Walla Fruit Growers,140 Wash. 94, 248 P. 54.
For that reason, the judgment is affirmed.
FRENCH, PARKER, MITCHELL, and TOLMAN, JJ., concur. *Page 76